Citation Nr: 0907902	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-38 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of pelvic 
inflammatory disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1957 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran testified at a January 2009 video-conference 
hearing.


FINDING OF FACT

Competent, probative medical evidence fails to reveal that 
the Veteran has a current gynecological disorder.


CONCLUSION OF LAW

Service connection for residuals of pelvic inflammatory 
disease is not established.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August and December 2005 and May 2006.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records, 
including private and VA outpatient treatment records from 
the facilities identified by the Veteran.  Solicitation of a 
medical opinion is not necessary in connection with the claim 
for service connection for residuals of pelvic inflammatory 
disease as there is no evidence of a current gynecological 
disorder.  See 38 C.F.R. § 3.159(c)(4)(A).  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Veteran contends, essentially, that she was diagnosed as 
having pelvic inflammatory disease in service which 
ultimately necessitated a hysterectomy in 1981.  She 
testified at the January 2009 hearing that the hysterectomy 
has affected her sex life with her husband. 

The Veteran's service treatment records show that in a record 
dated in November (the year was not indicated), the Veteran 
complained of pain in the left side for the previous six 
months.  A provisional diagnosis of pelvic inflammatory 
disease was made.  In a subsequent consultation report, the 
physician noted that there was no evidence of pelvic 
inflammatory disease.  It was noted that the pain was 
unrelated to menses and that further investigation of the 
genitourinary system or gastrointestinal tract as the basis 
for the problem should be investigated.   In a February 1958 
treatment record, it was noted that the Veteran was admitted 
to the U.S. Naval Hospital that same month with bleeding and 
cramping.  She was diagnosed as having dysmenorrhea.  April 
1958 treatment records show that the Veteran was seen with a 
provisional diagnosis of ectopic pregnancy which was 
ultimately ruled out.  The impression included a normal 
pelvis.  On discharge examination in January 1959, the 
examiner noted complaints of minimal left lower quadrant 
tenderness, not considered disabling and a tender left ovary 
and tube.  There were no enlargements or masses.  Etiology 
was unknown.  

Post-service medical treatment records are negative for any 
evidence of a current gynecological disorder.  May 2004 and 
January 2007 VA outpatient treatment records note that the 
Veteran had undergone a hysterectomy in the 1980s.

On VA psychiatric examination in April 2008, the Veteran 
indicated that she had had long-standing problems with 
menstruation and that her periods were very variable.  She 
reported that she underwent a hysterectomy in 1981.

The record reflects that the RO's as well as the Veteran's 
attempts to obtain medical records from the hospital where 
the Veteran indicated that she underwent the hysterectomy 
have been unsuccessful.

The veteran testified that she started have problems with her 
period in late 1957.  She noted that she could go one to two 
weeks with a period, then go two to three months without a 
period.  She stated that this went on throughout service.  
After service, she testified, her irregular periods started 
giving her problems in the mid 1970s.  Eventually, she noted, 
she had a hysterectomy in 1981.  She noted that she now had 
lost interest in sexual activity.  

The Board finds that service connection for residuals of 
pelvic inflammatory disease is not warranted.  The service 
treatment records reflect that the Veteran was seen with 
various gynecological complaints; however, there is no 
evidence linking the hysterectomy in 1981 to her period of 
service.  There are no records of that procedure

The Board concludes that, in the absence of current 
disability due to injury or disease in service, the 
preponderance of the evidence weighs against the claim for 
service connection for a gynecological disability.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of pelvic inflammatory 
disease is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


